DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                 HUNTERS POINT LAND TRUST, et al.,
                           Appellants,

                                   v.

              WILMINGTON SAVINGS FUND SOCIETY, etc.,
                           Appellees.

                             No. 4D21-1796

                             [May 26, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Andrea Gundersen, Judge; L.T. Case No. CACE20-
003734.

  Thomas Neusom, Fort Lauderdale, for appellants.

  Eric S. Matthew of Fox McCluskey Bush Robison PLLC, Stuart, for
appellees.

PER CURIAM.

  Affirmed.

GROSS, GERBER and ARTAU, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.